COURT OF CHANCERY
                                     OF THE
    SAM GLASSCOCK III
     VICE CHANCELLOR
                               STATE OF DELAWARE                  COURT OF CHANCERY COURTHOUSE
                                                                            34 THE CIRCLE
                                                                     GEORGETOWN, DELAWARE 19947


                                  Date: May 26, 2022

    David N. Rutt, Esq.                        Robert A. McReynolds, Esq.
    Scott Wilcox, Esq.                         Robert Kleiner, Esq.
    Moore & Rutt, P.A.                         Luciana Parker, Esq.
    1007 North Orange Street, Suite 446        State of Delaware Attorney General’s Office
    Wilmington, Delaware 19801                 820 N. French Street
                                               Wilmington, Delaware 19801

                                               Sarah B. Cole, Esq.
                                               Marshall Dennehey Warner Coleman & Coggin
                                               1007 N. Orang Street, Suite 600
                                               Wilmington, Delaware 19801

                 RE: Joan Lofland, et. al. v. Delaware Department of Transportation,
                     C.A. No. 2022-0253-SG

Dear Counsel:

         I have before me the Plaintiffs’ Motion for Reargument of Limited

Intervention of Defendant JD’s and Sons Masonry & Home Improvements, Inc. and

Juan Elias Diaz (the “Motion”).1 The Motion asks that I reconsider my April 26,

2022 order2 (the “Order”) granting an apparently unopposed motion to intervene

brought by JD’s and Sons Masonry & Home Improvements, Inc. and Juan Elias Diaz




1
  Pls.’ Mot. Rearg. Limited Intervention Def. JD’s and Sons Masonry & Home Improvements,
Inc. and Juan Elias, Dkt. No. 25 [hereinafter “Mot. Rearg.”].
2
  Order, Dkt. No. 21.
(the “Motion to Intervene”),3 or that I limit the Intervenors involvement to just

monitoring this action. 4

      The proposed intervenors filed their Motion to Intervene on April 13, 2022.

I set a deadline of April 21, 2022 to respond to the Motion to Intervene, and

instructed the parties that I would consider it unopposed if no opposition was filed

by that date.5 On April 26, 2022, having received no opposition, I entered the Order

granting the Motion to Intervene.6

      Although the Plaintiffs’ Motion is styled as a motion for “reargument,” it is in

fact a request that I consider, in equity, the merits of the Motion to Intervene now

that it has been opposed. Having reviewed the Motion, I find that argument on the

Motion to Intervene is warranted.




3
  Mot. JD’s and Sons Masonry & Home Improvements, Inc. and Juan Elias Diaz for Leave to
Intervene, Dkt. No. 12.
4
  See generally Mot. Rearg.
5
  Dkt. No. 14.
6
  Order, Dkt. No. 21.
                                            2
      The parties should inform me by May 31, 2022 whether any further briefing

is necessary regarding the Motion to Intervene, and I will set an oral argument date.

The Order is withdrawn.

      IT IS SO ORDERED.

                                             Sincerely,

                                             /s/ Sam Glasscock III

                                             Sam Glasscock III

cc:   All counsel of record (by File & ServeXpress)




                                         3